ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-022 concluding pursuant to Rule 1:20-13(c), that CONRAD J. BENEDETTO of MARLTON, who was admitted to the bar of this State in 1983, should be reprimanded on the basis of respondent’s conviction in South Carolina of a misdemean- *281or offense for practicing law in that state without a license to do so, conduct in violation of RPC 5.5(a), and good cause appearing;
It is ORDERED that CONRAD J. BENEDETTO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.